Dillon, J.
i. verdict: not signed. The parties agreed that the jury might return a sealed verdict, and the bill of exceptions recites that “ the jury returned a verdict as follows: , yye> july; for the plaintiff the sum of $10.83.’ ”
A motion was made in arrest and for a new trial based upon the ground that the verdict was not signed by the foreman.
The motion was overruled and this is the only error assigned. There was no claim made in the court below that the above was not in fact the verdict of the jury. On the contrary the bill of exceptions states that it was the *466verdict “ returned by tbe jury.” Tbe sole objection is, that it was not signed. Section 3073 of the Rev. of 1860, directs the verdict to be signed and this is the correct practice. But the section is directory, not imperative. If a verdict is returned into open court and there received from-the jury, could it be claimed that it was fatally defective, simply because it was not signed ? Certainly not. Section 3073 applies to all verdicts, sealed as well as unsealed. We cannot reverse a judgment for an error so unsubstantial as the one relied on by the appellant.
Affirmed.